REPORTED

IN THE COURT OF SPECIAL APPEALS

           OF MARYLAND


                No. 456


        September Term, 2013

    _________________________


      RICHMOND D. PHILLIPS,

                   v.

      STATE OF MARYLAND

    _________________________


   Leahy,
   Friedman,
   Raker, Irma S.
          (Retired, Specially Assigned),

                   JJ.

    _________________________

        Opinion by Friedman, J.

    _________________________


   Filed: October 27, 2015
       This case requires us to decide what to do with a statute that appears to be obsolete

regarding the admissibility of DNA evidence.

       Following a jury trial in the Circuit Court for Prince George’s County, appellant

Richmond Phillips (“Phillips”) was convicted of two counts of murder in the first degree,

one count of use of a handgun in a crime of violence, and one count of child abuse in the

first degree. He was sentenced to two consecutive terms of life imprisonment without the

possibility of parole. On appeal, Phillips challenges the DNA evidence the State used

against him. The State argues that the DNA evidence was automatically admissible under

§ 10-915 of the Courts and Judicial Proceedings (“CJP”) Article of the Maryland Code.

Section 10-915, however, requires that, to be admissible, a DNA profile must include

certification that the analysis was performed according to standards promulgated by two

entities that no longer exist. Phillips asserts that the DNA evidence failed to comply with

this factually obsolete statute and, therefore, that the trial court was correct in conducting

a Frye-Reed hearing to determine whether to admit the DNA evidence. Phillips alleges,

however, that the trial court erred in concluding that the DNA evidence was admissible

under Frye-Reed.

       For the following reasons, we will affirm the judgments of the circuit court.

                     FACTUAL AND PROCEDURAL HISTORY

       Phillips was charged and convicted of the murders of his ex-girlfriend, Wynetta

Wright, and their 11-month-old child, Jaylin Wright. Wynetta’s body was found in a park

near the Hillcrest Heights Community Center. Wynetta died of a gunshot wound to the
head. Jaylin was found dead in Wynetta’s car in a nearby parking lot. Jaylin died of

hyperthermia as a result of being left in a hot vehicle for an extended period of time. Phillips

admitted to meeting with Wynetta during the early morning hours of May 31, 2011, but

denied any part in her or their child’s death.

       The police obtained DNA samples,1 which were tested in June 2011 by forensic

chemist Jessica Charak of the Prince George’s County DNA laboratory. Two of the DNA

samples are relevant to this appeal: one was from the steering wheel of Wynetta’s car, and

the other was from Phillips’ buccal swab.2 Based on DNA analysis of the two samples, it

was Charak’s opinion that the steering wheel sample contained material that was consistent

with Phillips’ DNA and, therefore, Phillips could not be excluded as a contributor. The

steering wheel sample also contained genetic material from Wynetta, Jaylin, and two other

unknown contributors. In her report, Charak calculated that “[t]he chances of selecting an

unrelated individual from the random population who would be included as a possible

contributor to the mixed DNA profile obtained from the evidence sample at the remaining

tested loci are approximately … 1 in 2.93 million individuals in the African American




       1
        A forensic DNA sample “is a biological sample originating from and associated
with a crime scene.” FBI, Quality Assurance Standards for Forensic DNA Testing
Laboratories, available at http://perma.cc/M84U-FYMP. A DNA profile refers to the data
generated from analyzing a specific DNA sample. United States v. Davis, 602 F. Supp. 2d
658, 664 (D. Md. 2009).
       2
        A buccal swab is “obtained by swabbing the cheek area inside of a person’s
mouth.” Derr v. State, 434 Md. 88, 99 n.6 (2013) (internal quotation omitted).


                                             -2-
population.” Additionally, Charak’s report included the following statement that figures

prominently in this appeal: “The DNA profiles reported below were determined by

procedures which have been validated according to the Federal Bureau of Investigation’s

Quality Assurance Standards for Forensic DNA Testing Laboratories.”

       Prior to trial, Phillips filed a motion in limine to exclude any expert testimony

pertaining to the State’s DNA evidence, asserting that the Prince George’s County DNA

laboratory’s interpretation of complex, low copy number DNA samples3 was not based on

generally accepted scientific standards and was thus inadmissible under the Frye-Reed

standard.4 The State countered that the DNA evidence at issue is automatically admissible

under CJP § 10-915 (the “DNA Admissibility Statute”).

       The trial court undertook a two-step process to determine the admissibility of expert

testimony pertaining to the disputed DNA analysis. First, the trial court held a hearing to

determine whether the Prince George’s County DNA laboratory was in compliance with

the DNA Admissibility Statute, and whether the resulting DNA evidence was therefore




       3
         A “complex” DNA sample refers to a DNA sample that includes genetic material
from three or more individuals. Charlotte Word, NIJ Conference, 2012: Complex Mixtures,
available at http://perma.cc/DY85-VGBK. “Low copy number” DNA analysis “involves
testing minuscule amounts of DNA that fall below the (somewhat amorphous) stochastic
threshold—around 100 picograms or less.” Davis, 602 F. Supp. 2d at 669.
       4
        Under Maryland’s Frye-Reed standard, “before a scientific opinion will be
received as evidence at trial, the basis of that opinion must be shown to be generally
accepted as reliable within the expert’s particular scientific field.” Reed v. State, 283 Md.
374, 381 (1978) (citing Frye v. United States, 293 F. 1013 (D.C. Cir. 1923)).


                                            -3-
automatically admissible without a Frye-Reed hearing. The trial court determined that the

Prince George’s County DNA laboratory was not following the standards referred to by

the DNA Admissibility Statute, and, therefore, that the DNA evidence was not

automatically admissible pursuant to the statute. Second, the trial court conducted a

Frye-Reed hearing. The trial court determined that the underlying scientific methods used

by the Prince George’s County DNA laboratory were generally accepted in the relevant

scientific community and, therefore, the DNA analysis would be admissible at trial.

      The case proceeded to trial on January 14, 2013, and resulted in Phillips’ conviction.

On March 22, 2013, the trial court sentenced Phillips to two consecutive terms of life

imprisonment without the possibility of parole. This appeal followed.

                                     DISCUSSION

I.    Compliance with the DNA Admissibility Statute

      Maryland’s DNA Admissibility Statute provides:

      (a)    (1)    Definitions. — In this section the following words have the
                    meanings indicated.

             (2)    “Deoxyribonucleic acid (DNA)” means the molecules in all
                    cellular forms that contain genetic information in a chemical
                    structure of each individual.

             (3)    “DNA profile” means an analysis of genetic loci that have been
                    validated according to standards established by:

                    (i)    The Technical Working Group on DNA
                           Analysis Methods (TWGDAM); or

                    (ii)   The DNA Advisory Board of the Federal Bureau
                           of Investigation.



                                           -4-
(b)   In general. — A statement from the testing laboratory setting forth
      that the analysis of genetic loci has been validated by standards
      established by TWGDAM or the DNA Advisory Board is sufficient
      to admit a DNA profile under this section.

(c)   Purposes. — In any criminal proceeding, the evidence of a DNA
      profile is admissible to prove or disprove the identity of any person,
      if the party seeking to introduce the evidence of a DNA profile:

      (1)    Notifies in writing the other party or parties by mail at least 45
             days before any criminal proceeding; and

      (2)    Provides, if applicable and requested in writing, the other party
             or parties at least 30 days before any criminal proceeding with:

             (i)     First generation film copy or suitable
                     reproductions of autoradiographs, dot blots, slot
                     blots, silver stained gels, test strips, control
                     strips, and any other results generated in the
                     course of the analysis;

             (ii)    Copies of laboratory notes generated in
                     connection with the analysis, including chain of
                     custody documents, sizing and hybridization
                     information, statistical calculations, and
                     worksheets;

             (iii)   Laboratory protocols and procedures utilized in
                     the analysis;

             (iv)    The identification of each genetic locus
                     analyzed; and

             (v)     A statement setting forth the genotype data and
                     the profile frequencies for the databases utilized.

(d)   Prerequisites. — If a party is unable to provide the information
      required under subsection (c) of this section at least 30 days prior to
      the criminal proceedings, the court may grant a continuance to permit
      such timely disclosures.




                                     -5-
       (e)    Discovery. — Except as to the issue of admissibility under this section,
              subsection (c) of this section does not preclude discovery under the
              Maryland Rules relating to discovery, upon a showing of scientific
              relevance to a material issue regarding the DNA profile.

CJP § 10-915. The import of the statute is clear: so long as the sponsoring party complies

with the notice provisions of subsection (c), a DNA profile will be automatically admissible

to prove or disprove identity if it is accompanied by a statement from the testing laboratory

that it was “validated by standards established by TWGDAM or the DNA Advisory

Board.” CJP § 10-915(b). In Phillips’ case, however, the DNA profile was accompanied

by a certification stating, “[t]he DNA profiles reported below were determined by

procedures which have been validated according to the Federal Bureau of Investigation’s

Quality Assurance Standards.”

       Thus, the threshold question is whether compliance with the FBI’s Quality

Assurance Standards is sufficient for automatic admissibility or whether we must insist on

compliance with standards issued by TWGDAM or the DNA Advisory Board. If

compliance with the FBI Quality Assurance Standards is sufficient, then the steering wheel

DNA sample is automatically admissible because the Prince George’s County DNA

laboratory complied with those standards. If, on the other hand, the DNA analysis needed

a statement that it complied with standards from either TWGDAM or the DNA Advisory

Board (which it did not have), then the steering wheel sample is not automatically

admissible. If not automatically admissible for this reason, the DNA analysis must satisfy

the Frye-Reed standard of general acceptance in the scientific community before it may be

admitted.

                                            -6-
      The issue is made more complicated because neither TWGDAM nor the DNA

Advisory Board remain in existence. SWGDAM, About Us, http://perma.cc/VHA5-5FXX.

Accordingly, compliance is impossible today.

      1. The Problem of Obsolete Statutes

      Statutes, from time to time, become obsolete. Statutes can become legally obsolete

when they are completely superseded by a subsequent legislative enactment (but, for

whatever reason, not deleted) or are declared unconstitutional by the United States

Supreme Court or by the appellate courts of this State. Thus, for example, adoption of

Article 46 of the Maryland Declaration of Rights (Maryland’s Equal Rights Amendment)

rendered the “necessities statute,” (then Md. Code. Ann. Art. 45, § 21), whereby a husband

was legally responsible for his wife’s expenses, legally obsolete. Condore v. Prince

George’s County, 289 Md. 516, 530 (1981). There are many other examples. The code

revision process is the principal but not the only means for removing legally obsolete

provisions from the Maryland Code.5



      5
         Alan M. Wilner, Blame It All On Nero: Code Creation and Revision in Maryland
(Feb. 14, 1994), available at http://perma.cc/884L-QTZ5 (describing code revision
process); Department of Legislative Services, Legislative Drafting Manual 2015, 173
(September 2014), available at http://perma.cc/7KQP-M5DJ (identifying code revision’s
goal as “eliminat[ing] obsolete laws…if this can be done without substantive change”). To
ensure that no law with continuing viability is deleted due to a premature declaration of
obsolescence, all laws thought to be obsolete during the code revision process are referred
to the Attorney General of Maryland for determination. See, e.g., 98 Op. Att’y Gen. 98
(Oct. 31, 2013), available at http://perma.cc/LQ9K-D5HF (determining statutory
                                                                            (Continued…)



                                           -7-
       Statutes may also become factually obsolete. Conditions change. Laws drafted for

the horse and buggy don’t make sense for automobiles; some current automobile laws may

not make sense for driverless cars. Unfortunately, unlike code revision, there is no

regularized mechanism for eliminating factually obsolete statutes. While a legislature may

delete a factually obsolete statute when it is noticed, combing the Code for factually

obsolete statutes is generally not a high legislative priority. Judge Guido Calabresi and

others have referred to this concept as legislative inertia—the recognition that it is easier

to leave obsolete statutes than it is to remove or revise them. Guido Calabresi, A Common

Law for the Age of Statutes 2 (1982) [hereinafter Calabresi]; Archibald Cox, Book Review,

A Common Law for the Age of Statutes; by Guido Calabresi, 70 Cal. L. Rev. 1463, 1464

(1982) (“the obsolete law remains…because of inertia”). The result is that many factually

obsolete statutes remain on the books.6

       Courts have generally taken three different approaches when dealing with factually

obsolete statutes: (1) enforce the statute “as is”; (2) invent a new interpretation, unimagined




(…continued)
provisions to be obsolete and subject to repeal without effecting substantive change in the
law). In 2014, the General Assembly changed the duties of the Department of Legislative
Services from “carry[ing] on continuous full time formal revision of statutory law” to
“complet[ing] the formal revision of statutory law” thereby signaling the end for code
revision. S.B. 172 (2014) (codified at Md. Code Ann., State Gov’t § 2-1238(7)).
       6
        This spawns an entire genre of “humor” making fun of factually obsolete laws,
including the canard that it is illegal to take a lion to the theatre in Maryland. The Dumb
Network, Dumb Laws, http://perma.cc/W49M-B85W.

                                             -8-
by the legislative drafters, that saves the statute from obsolescence; or (3) declare the

obsolete statute unconstitutional. Calabresi at 6. As Judge Calabresi puts it:

              Faced with [the problem of an obsolete statute], it is little
              wonder that the least willful judges have responded to their
              task with open aversion, but have enforced time-worn
              interpretations of even more time-worn laws. Other judges
              have acted far more aggressively and used the Constitution or
              far-fetched interpretations to make obsolete laws functional.

Id. All of these approaches are unsatisfactory. Applying a factually obsolete statute “as is”

can result in serious injustice. See, e.g., id. at 6 n.26 (citing Behrns v. Burke, 229 N.W. 2d

86 (S.D. 1975) (stating that a statute was “unreasonable...In fact, unreasonable may be too

kind an expression,” yet upholding the statute)). Inventing a far-fetched interpretation to

save an obsolete statute makes the court appear willful and undermines its important role

in conscientious and careful modes of ordinary statutory interpretation. See id. at ch. IV

(discussing the problems that arise from judges using “stretched” interpretations of

obsolete statutes). Perhaps worst of all is the choice to declare an obsolete statute

unconstitutional. “Calabresi … cites scores of cases in which the courts have declared

obsolete statutes unconstitutional when such a conclusion could not be justified by any

cogent constitutional analysis… .” Richard Neely, Obsolete Statutes, Structural Due

Process, and the Power of Courts to Demand a Second Legislative Look, 131 U. Pa. L.

Rev. 271, 277 (1982) [hereinafter Neely] (“The problem has traditionally been that due

process and equal protection are the only constitutional theories available to unimaginative




                                            -9-
courts.”). Stretching constitutional doctrines to judicially revise or eliminate obsolete

statutes weakens the doctrines:

              Few things will destroy judicial review, and weaken those
              rights we want to have protected by the Constitution, more
              effectively than its use to overcome legislative inertia in areas
              involving bad law, perhaps, but no real constitutional issue.
              Even correct results in cases of this sort, where the Constitution
              is used to invalidate a law that was only held in place by inertia
              and was inconsistent with other prevailing legal principles, will
              tend to spawn highly vulnerable constitutional doctrines and
              hence may weaken the “core” rights that need to be protected
              by our constitutions.

Calabresi at 11-12. Of course, a judicial determination that a particular statute is obsolete

exacerbates the problem of legislative inertia by foreclosing the possibility of a legislative

revision:

              Once the courts have modified or invalidated a statute on
              constitutional grounds, they have done much more than act in
              an area of legislative inertia. If the courts’ aim is only to update
              in an area of inertia and if they are wrong in their judgment that
              a statute which does not fit the legal fabric no longer has
              majoritarian support, their use of constitutional adjudication
              makes legislative correction of their mistake impossible. The
              consequence of a wrong guess is not merely legislative
              revision, as in common law adjudication; a wrong guess will
              entail either a constitutional amendment or the dominance of
              judge-made law.
Id. at 11.7



       7
         Calabresi proposes a controversial solution to address statutory obsolescence—
“structural due process,” which assumes that “constitutions imply a right to periodic,
intelligent review of obsolete laws.” Neely at 278. “Thus, when a law is entirely at odds
with the prevailing legal landscape, a right arises in the citizen to be free from institutional
                                                                                 (Continued…)


                                             - 10 -
       Cognizant of the challenges presented by obsolete statutes, and mindful of the

pitfalls of the three approaches courts have taken, it is our view that the best way to proceed

with an obsolete statute is not to take any of the three, but to rely on the traditional tools of

statutory interpretation to effectuate the legislature’s intent, as we have previously done

when dealing with outdated statutes. See, e.g., Sieglein v. Schmidt, 224 Md. App. 222, 242

(2015) (interpreting “artificial insemination” in parentage statute to encompass in vitro

fertilization—a newer reproductive technology that didn’t exist at the time of the statute’s

enactment—because the legislature intended to “acknowledge the role of medically

assisted, non-traditional conception of a child in establishing a parent’s rights and

obligations”). Therefore, we will attempt to discern the legislature’s intent in passing the

DNA Admissibility Statute. Our principal aim in this undertaking is to determine if and

how the legislature would have intended for us to enforce this now-obsolete statute.

       Thus, we hold that the proper way to deal with a statute that is obsolete on its face

is to look to the legislature’s intent and work to effectuate that intent in the present legal

and factual landscape. We note that it will not always be the case that the legislature will




(…continued)
inertia.” Id. Structural due process would permit courts to send an obsolete statute “back
to the legislature for a second look.” Id. No court has adopted Calabresi’s theory. The West
Virginia Supreme Court of Appeals came close, mentioning in dicta a version of
Calabresi’s theory (without remand to the legislature). W. Va. ex. rel. S.M.B. v. D.A.P., 284
S.E.2d 912, 915 (W. Va. 1981). The criticism of structural due process is a fear that “power-
hungry judges” will use the doctrine in an unprincipled way that would threaten the
separation of powers between the judiciary and the legislature. Id. at 281.


                                             - 11 -
tell us what to do if a statute becomes obsolete. In this instance, however, we conclude that

it did.

          2. Discerning Legislative Intent

          The DNA Admissibility Statute’s legislative history is instructive. Our review

strongly suggests that the 1997 statute was enacted to address a perceived drafting flaw in

a previous version. The 1991 version of the DNA Admissibility Statute allowed automatic

admissibility of DNA that was analyzed with the restriction fragment length polymorphism

method (“RFLP”), which it specified by name. CJP § 10-915 (1991) (amended 1997). By

1997, however, the RFLP method for DNA analysis had been superseded by a new

technique, the polymerase chain reaction method (“PCR”). Jud. Proc. Comm., Bill

Analysis: H.B. 414 (1997). Laboratories were using PCR but, because the 1991 DNA

Admissibility Statute specified only RFLP by name, PCR was not automatically

admissible. Id. In effect, the 1991 statute had become obsolete. As a result, state’s attorneys

throughout Maryland were forced to justify their use of PCR in every case at expensive

Frye-Reed hearings. State of Maryland Department of State Police, Position on Proposed

Legislation HB 414 (Feb. 11, 1997) (“An enormous amount of time and money has been

spent defending PCR methods at [Frye-Reed] Hearings in various Circuit Court[s] in the

State.”).

          In drafting the 1997 DNA Admissibility Statute, the General Assembly wanted to

eliminate the need for Frye-Reed hearings for PCR analysis. See Jud. Proc. Comm., Bill

Analysis: H.B. 414 (1997). (“This statute obviates the need for a Frye-Reed hearing on the



                                             - 12 -
admissibility of [PCR] evidence. This will save the State and the counties money and will

keep law enforcement personnel out of court.”) Furthermore, we gather that the legislature

did not want to repeat the drafting weakness of the 1991 statute and identify the PCR

method by name—such that when scientific advances inevitably replace PCR, the 1997

statute would become obsolete too. Rather, the legislature cleverly delegated the power to

approve new DNA analysis techniques to two national standards-setting entities on the

cutting edge of DNA science, TWGDAM and the DNA Advisory Board. Id. (“This bill

expands the definition of “DNA profile” to include an analysis of genetic loci that has been

validated according to standards established by either the Technical Working Group on

DNA Analysis Methods (TWGDAM) or the FBI DNA Advisory Board.”) In that way, we

see that the 1997 DNA Admissibility Statute was designed to be obsolescence-proof. If a

new technique was good enough for TWGDAM and the DNA Advisory Board, it would

be good enough for automatic admissibility in Maryland courts. Id. Those standards-setting

entities soon became defunct, however, in effect, rendering the obsolescence-proof statute,

ironically, obsolete. SWGDAM, About Us, http://perma.cc/VHA5-5FXX. Nevertheless,

we discern that the legislature intended to create a statute that would track cutting-edge

DNA science and ensure automatic admissibility only if the DNA techniques complied

with the standards promulgated by the most rigorous standards-setting body available.

       3. Effectuating Legislative Intent

       Having determined that the legislative intent in adopting the DNA Admissibility

Statute was to permit automatic admissibility for cutting-edge DNA analysis if that analysis



                                            - 13 -
complied with the standards promulgated by the most rigorous standards-setting body, we

must now determine if the Prince George’s County DNA laboratory’s DNA analysis—

performed in compliance with the FBI’s Quality Assurance Standards—satisfies that test.

We find it useful, as the trial court did, to contrast the FBI’s Quality Assurance Standards

to those set by the Scientific Working Group on DNA Analysis Methods (“SWGDAM”).

         First, we recognize that SWGDAM is both the successor entity and the successor

“in spirit” to both TWGDAM and the DNA Advisory Board. SWGDAM succeeded both

of those organizations as the entity responsible for developing rigorous DNA analysis

standards and recommending revisions to the FBI Quality Assurance Standards.

SWGDAM, About Us, supra. TWGDAM developed the original guidelines for DNA

analysis, beginning in 1989. Id. The forensic DNA community followed TWGDAM’s

guidelines when implementing their programs, making the guidelines the de facto

standards, “recognized by courts as minimum requirements for a quality DNA forensic

analysis program.” Id. Like TWGDAM, the DNA Advisory Board, established by the DNA

Identification Act of 1994, produced comprehensive standards for the forensic DNA

community. John M. Butler, Forensic DNA Typing 593 (2d ed. 2005) [hereinafter Butler].

The DNA Advisory Board was responsible for recommending standards and revisions to

the FBI for inclusion in the FBI Quality Assurance Standards. SWGDAM, About Us,

supra.

         TWGDAM and the DNA Advisory Board no longer exist, and their responsibility

for recommending rigorous standards for cutting-edge DNA technology has been



                                           - 14 -
transferred to SWGDAM. Id. In 1998, TWGDAM was renamed the “Scientific Working

Group on DNA Analysis Methods” or SWGDAM. Butler at 394. In 2000, the DNA

Advisory Board expired at the end of its statutory term and “transferred responsibility for

recommending revisions of [the FBI] Quality Assurance Standards to the Scientific

Working Group on DNA Analysis Methods (SWGDAM).” FBI, CODIS – Quality

Assurance, http://perma.cc/7HHX-2X7E. SWGDAM succeeded TWGDAM and the DNA

Advisory Board as the entity charged with recommending revisions for DNA analysis

standards to the FBI. SWGDAM, About Us, supra. We have no doubt, as the trial court

concluded, that a DNA analysis would be automatically admissible, pursuant to the DNA

Admissibility Statute, if it bore a statement that it had been conducted pursuant to standards

promulgated by SWGDAM.

       By contrast, the FBI Quality Assurance Standards fulfill a different purpose. Unlike

SWGDAM’s recommendations, which are based on cutting-edge DNA science, the FBI

Quality Assurance Standards are the minimum requirements that must be followed by

forensic DNA laboratories. FBI, CODIS – Quality Assurance, supra; SWGDAM,

Frequently Asked Questions, http://perma.cc/H8LL-Q7EK (“[SWGDAM guidelines] are

intended to provide additional guidance to the DNA community… and should not be

treated as requirements or minimum standards for forensic DNA laboratories”) As such,

SWGDAM’s recommendations are forwarded to the FBI for consideration, but the FBI is

not required to incorporate every revision that SWGDAM recommends for the FBI Quality

Assurance Standards. SWGDAM, About Us, supra. Furthermore, when the FBI does adopt



                                            - 15 -
a SWGDAM recommendation, the revised standard often does not apply retroactively.

SWGDAM, Frequently Asked Questions, supra; see FBI, SWGDAM Interpretation

Guidelines for Autosomal STR Typing by Forensic DNA Testing Laboratories, available

at http://perma.cc/7D4J-D8J3 (“The revised guidelines are not intended to be applied

retroactively.”). Accordingly, although SWGDAM provides recommendations based on

cutting-edge DNA techniques and research, older protocols that are “good enough” remain

in force because either the FBI chooses not to follow SWGDAM’s recommendation or

does not retroactively implement the recommendation. SWGDAM, Frequently Asked

Questions, supra (stating that there is an underlying assumption that “work (validation,

training, analysis, interpretation) performed prior to the issuance of the revisions was

appropriate and scientifically valid”). Therefore, we conclude that, unlike SWGDAM

recommendations, the FBI Quality Assurance Standards do not reflect the most recent

advances in DNA analysis. Thus, we hold that while a DNA analysis conducted pursuant

to the FBI Quality Assurance Standards may be admissible, it is not automatically

admissible under the DNA Admissibility Statute. Therefore, the trial court was correct in

finding that the steering wheel DNA sample was not automatically admissible under the

DNA Admissibility Statute.

II.   Frye-Reed Analysis

      Having determined that the analysis of the steering wheel DNA sample is not

automatically admissible under the DNA Admissibility Statute, we now turn to whether

the trial court properly applied the Frye-Reed standard in concluding that the Prince



                                         - 16 -
George’s County DNA laboratory used generally accepted scientific methodology to

analyze the sample.

       Phillips argues that the steering wheel DNA sample was inadmissible because the

Prince George’s County DNA laboratory’s methodologies lacked reliability and general

acceptance by the scientific community. Phillips challenges the following: (1) the lack of

a stochastic threshold8 in analyzing the steering wheel sample; (2) the use of “a filtering

technique in a way for which the technique was not validated;” and (3) the application of

certain statistical computations to a DNA profile comparison, for which the computations

are allegedly unfit to apply. While presented as three separate critiques of the Prince

George’s County DNA laboratory’s methodologies, we note that Phillips’ second and third

challenges to the analysis of the steering wheel sample are, in essence, reiterations of his

first critique regarding the lack of a validated stochastic threshold.

       We hold that the State sufficiently demonstrated that the Prince George’s County

DNA laboratory’s analysis of the steering wheel sample was admissible under Frye-Reed.

The laboratory complied with the FBI Quality Assurance Standards, which while

insufficient for automatic admissibility under the DNA Admissibility Statute, are, for

reasons that we will describe, sufficient to show that the analysis is generally accepted in

the relevant scientific community. Moreover, the experts testified that forensic laboratories



       8
        A stochastic threshold is a threshold value applied by a DNA analyst to determine
whether all of the DNA information was detected for a given sample. FBI, SWGDAM
Interpretation Guidelines for Autosomal STR Typing by Forensic DNA Testing
Laboratories, supra.

                                            - 17 -
commonly use the same methods employed by the Prince George’s County DNA

laboratory when analyzing complex, low copy number DNA. Therefore, any attack on the

reliability of the DNA analysis properly went to the weight that the trier of fact should

accord the evidence, rather than to its admissibility.

       Under Maryland’s Frye-Reed standard, “before a scientific opinion will be received

as evidence at trial, the basis of that opinion must be shown to be generally accepted as

reliable within the expert’s particular scientific field.” Reed v. State, 283 Md. 374, 381

(1978). Maryland’s Frye-Reed “jurisprudence engages trial judges in a serious

gate-keeping function, to differentiate serious science from ‘junk science.’” Blackwell v.

Wyeth, 408 Md. 575, 591 (2009). The trial judge exercises this gatekeeping function by

holding a pre-trial Frye-Reed hearing to determine “whether the challenged evidence is

actually the product of a novel scientific technique and, if so, whether that technique is

generally accepted in the relevant scientific community… .” Clemons v. State, 392 Md.

339, 347 n.6 (2006). We review the trial court’s determination of whether a scientific

opinion is generally accepted de novo. Blackwell, 408 Md. at 611.

       At the Frye-Reed hearing in this case,9 the central issue was whether the Prince

George’s County DNA laboratory had adequate methodologies to deal with the unique



       9
        The State argues that while the trial court called the hearing a Frye-Reed hearing,
the hearing that took place was actually an admissibility hearing under Md. Rule 5-702.
We disagree. It is plain from the transcript that the trial court both called it a Frye-Reed
                                                                                 (Continued…)



                                            - 18 -
complications of complex, low copy number DNA. The DNA material in the steering

wheel sample is both complex, meaning that there were three or more contributors, and

low copy number, meaning that there was very little DNA material present. United States

v. Davis, 602 F. Supp. 2d 658, 669 (D. Md. 2009) (“[Low copy number] testing involves

testing minuscule amounts of DNA that fall below the (somewhat amorphous) stochastic

threshold—around 100 picograms or less.”). Low copy number DNA is particularly

susceptible to stochastic effects—random errors that make accurately analyzing the DNA




(…continued)
hearing, and conducted it as such:

             THE COURT: [T]he Court finds that I must have a Frye-Reed
             hearing on this issue before we can go any further.

The trial court’s ruling on the motion was also consistent with a Frye-Reed hearing, namely
the trial court’s conclusion that the scientific methodology was not novel, and was widely
accepted in the relevant scientific community:

             THE COURT: What was disputed among the experts that
             testified was how this data should be analyzed and reported;
             namely, whether an analytical threshold would be used or if a
             stochastic threshold was required. It further becomes
             abundantly clear that is not a novel discussion. … SWGDAM
             issued recommendations. The stochastic threshold is several
             years old, but the FBI has never adopted them, nor have they
             issued a directive requiring a lab to eliminate the analytical
             threshold method of analyzing the data. Therefore, this Court
             finds that the underlying scientific theory is reliable, that the
             method is accepted as scientific phenomenon and supported by
             the evidence at the hearing, and that a majority of labs across
             the country are still employing the analysis threshold… .



                                          - 19 -
more difficult—and increased risks of contamination. Morgan, 53 F. Supp. 3d at 736;

Butler at 168-69.

       Phillips argues that it is generally accepted that to analyze complex, low copy

number DNA, forensic labs must adopt a validated stochastic threshold. During the

Frye-Reed hearing, two experts testified: Jessica Charak testified on behalf of the State and

Dr. Charlotte Word testified on behalf of Phillips. In particular, the experts disagreed about

the necessity of a validated stochastic threshold when analyzing complex, low copy number

DNA. Both experts agreed, however, that (1) the Prince George’s County DNA laboratory

complied with the FBI Quality Assurance Standards, even though it did not use a stochastic

threshold when analyzing the steering wheel sample; and (2) other forensic laboratories

interpret complex, low copy number DNA without a validated stochastic threshold.

       First, Charak, a DNA analyst from the Prince George’s County DNA laboratory,

testified that the laboratory was fully compliant with the FBI Quality Assurance Standards,

even though it did not employ a validated stochastic threshold. The genetic analyzer kit

used to amplify the DNA in the steering wheel sample was validated in 2008, under a

previous version of the FBI Quality Assurance Standards that did not require a stochastic

threshold. While the current FBI Quality Assurance Standards require laboratories to

establish a validated stochastic threshold as part of their internal validation procedures, that

requirement was specifically not made retroactive, based on an assumption that the work

performed prior to the requirement was appropriate and scientifically valid. FBI, Quality

Assurance    Standards     for   Forensic    DNA      Testing   Laboratories,    available   at



                                             - 20 -
http://perma.cc/M84U-FYMP; SWGDAM, Frequently Asked Questions, supra. Thus, the

Prince George’s County DNA laboratory was fully compliant with the relevant FBI Quality

Assurance Standards even though the analysis of the steering wheel sample did not include

a stochastic threshold.

       Second, other forensic laboratories interpret complex, low copy number DNA using

the methodology employed by the Prince George’s County DNA laboratory. Dr. Word,

Phillips’ expert witness, testified that validated stochastic thresholds are a best practice,

but that not all laboratories use them. In her view, without a validated stochastic threshold,

a laboratory cannot reliably determine whether an individual’s DNA is actually present in

a complex, low copy number DNA sample. Dr. Word was unable, however, to say that

laboratories actually employ validated stochastic thresholds:

              [COUNSEL FOR STATE]: And is it generally the practice that
              forensic laboratories using [the] technique [used by the Prince
              George’s County DNA laboratory] conduct additional
              valuation studies to determine analytic and stochastic
              threshold[s]…?

              [DR. WORD]: It is essential the correct procedure should be
              done. I don’t know that many labs that have done it, but it
              should be done.

Regarding typical forensic laboratories, Dr. Word further testified that laboratories would

interpret complex, low copy number DNA samples:

              [COUNSEL FOR STATE]: Let me ask you, would other labs
              interpret [complex, low copy number DNA]?

              [DR. WORD]: I think, unfortunately, other labs are, but I think
              they should not be, because the appropriate valuation studies



                                            - 21 -
              to do the interpretation of these types of samples simply have
              not been done.

                                             ***

              [COUNSEL FOR STATE]: And [is it] common that [complex,
              low copy number DNA samples are] being interpreted?

              [DR. WORD]: I believe, unfortunately, that is probably true. I
              know a handful of labs that are interpreting, though I don’t
              know what everyone is doing, but there are labs that are
              interpreting them.

Dr. Word explained that laboratories are using outdated, albeit verified, procedures to

analyze increasingly complex DNA samples for which the old procedures are ill-equipped.

In effect, Dr. Word’s testimony was that although all laboratories ought to use validated

stochastic thresholds, many do so without those thresholds.

       In our gatekeeping function, we do not operate to enforce emerging best practices

in a rapidly evolving scientific field. Rather, we keep out “junk science.” Blackwell, 408

Md. at 591. In this case, while the use of a validated stochastic threshold may be the current

best practice, the Prince George’s County DNA laboratory’s failure to use a stochastic

threshold does not make its analysis “junk science.” Although, perhaps, not the best, most

accurate, or most “cutting-edge” technique,10 the Prince George’s County DNA laboratory



       10
         We note that other courts that have dealt with the admissibility of low copy
number DNA analysis have reached varying results, none of which are controlling in this
case. See People v. Collins, 15 N.Y.S.3d 564, 585-86 (N.Y. App. Div. 2015) (discussing
three cases where courts held that low copy number DNA is admissible under certain
circumstances, while holding that, in that court’s view, it was not sufficiently reliable to be
admissible under New York’s version of the Frye standard).


                                            - 22 -
used a generally accepted methodology to analyze the steering wheel DNA sample. The

laboratory followed Quality Assurance Standards promulgated by the FBI—the

organization charged with setting minimum national standards for forensic laboratories.

FBI, CODIS – Quality Assurance, supra. Additionally, Charak and Dr. Word both testified

that forensic labs commonly use the methods employed by the Prince George’s County

DNA laboratory when analyzing complex, low copy number DNA. For these reasons, we

find that the lack of a validated stochastic threshold does not mean that the analysis

performed was “junk science.” Any challenges to the Prince George’s County DNA

laboratory’s lack of a set stochastic threshold properly goes, and did go, to weight rather

than admissibility.11



       11
          While Phillips makes two additional challenges to the methodologies employed
by the Prince George’s County DNA laboratory, they are essentially finer-parsed
arguments stemming from his primary claim that when dealing with complex, low copy
number DNA, the only reliable methodology is to employ a validated stochastic threshold.
As these arguments are derivative of the primary argument, our holding that the Prince
George’s County DNA laboratory used generally accepted techniques likewise applies to
Phillips’ two additional challenges.

        First, Phillips argues that the use of a post-amplification filtration system after the
steering wheel sample has already undergone PCR amplification is not a generally accepted
methodology. This allegation of error, however, is rooted in the Prince George’s County
DNA laboratory’s lack of a validated stochastic threshold. At the hearing, Dr. Word
testified that the Prince George’s County DNA laboratory should not have used the
Microcon filtration system after amplification without first conducting validation studies
that addressed what the stochastic effects would be post-amplification. Dr. Word, however,
did not challenge the underlying methodology:
                                                                                (Continued…)




                                            - 23 -
       Because the Prince George’s County DNA laboratory’s methods were generally

accepted in the relevant scientific community, we affirm the trial court’s admission of the

steering wheel DNA evidence. This is not to say that Phillips could not challenge the DNA

evidence on the basis of a lack of stochastic threshold. Rather, it is our view that the proper

avenue to do so was either to cross-examine Charak or to call a rebuttal expert to attack the

weight of the evidence. We find it telling that Phillips chose not to do so.




(…continued)
            [DR. WORD]: So the [pre-amplification] clean up step and that
            concentrating step … give us enough DNA to proceed. And if
            I can jump ahead, because you’re going to ask it it’s the same
            thing for the post-amplification, that’s functioning exactly in
            the same way, it’s a clean-up step, it’s a concentration step to
            then have more product to evaluate. And those have nothing to
            do with generating stochastic effect[s], the Microcon process.
            The stochastic effects come because we have too little DNA in
            the first place.

Dr. Word testified that the underlying issue was the lack of a stochastic threshold, not the
use of a post-amplification filtration method—a method that she acknowledges is
appropriate. Our holding that the Prince George’s County DNA laboratory analyzed the
steering wheel sample in a generally accepted manner even in the absence of a validated
stochastic threshold applies to this argument as well, and, accordingly, we hold that use of
the Microcon filtration system post-amplification is a generally accepted methodology.

       Second, Phillips argues that the use of the Combined Probability of Inclusion
(“CPI”) statistical computation for the steering wheel sample is not a generally accepted
method of determining the likelihood of inclusion in a complex, low copy number sample.
Phillips’ argument to this point is again derivative of his argument that without the
stochastic threshold, there is no way to be certain that stochastic effects have not occurred.
As we held above, the Prince George’s County DNA laboratory used an acceptable
methodology to analyze the steering wheel sample. It follows then that the Prince George’s
County DNA laboratory’s derivative conclusion—that the CPI program could be used—
necessarily also survives a Frye-Reed challenge.


                                            - 24 -
III. Right to a Public Trial

       Phillips’ final argument on appeal is that the trial court improperly “sealed” a

portion of his trial in violation of the Sixth Amendment’s guarantee that “[i]n all criminal

prosecutions, the accused shall enjoy the right to a speedy and public trial.”

U.S. Const. amend. VI. Phillips urges us to find that in doing so, the trial court committed

reversible error. As the courtroom was never closed to the public, however, there was no

error, much less a violation of Phillips’ constitutional rights.

       Under the United States Constitution as applied in Maryland courts, “criminal trials

are to be open to the public as a matter of course, and any closure of the courtroom for even

part of the trial and only affecting some of the public must be done with great caution.”

Robinson v. State, 410 Md. 91, 102 (2009). The right to a public trial, however, is not

absolute:

              The Sixth Amendment does not require a court to forfeit its
              legitimate and substantial interest in maintaining security and
              order in the courtroom. To the contrary, prophylactic measures,
              including closure, may be warranted under some
              circumstances, in order to maintain order, to preserve the
              dignity of the court, and to meet the State’s interests in
              safeguarding witnesses and protecting confidentiality.

Walker v. State, 125 Md. App. 48, 69 (1999).

       At Phillips’ trial, the trial court closed the courtroom while the jury instructions were

read. Prior to issuing the jury instructions, the trial court explained that to prevent the jury




                                             - 25 -
from being distracted, people would be prevented from exiting or entering the courtroom

during the reading of the instructions:

              THE COURT: Now, just so everyone knows, once the jury
              comes in, we’re going to be sealing the courtroom for jury
              instructions. So if you do not want to be in here to hear jury
              [i]nstructions, you can leave. Once we seal the courtroom, no
              one will be able to leave the courtroom until we conclude[] the
              jury instructions. Okay.

                                           ***

              [COUNSEL FOR PHILLIPS]: I do object to the sealing of the
              courtroom during instructions.

                                           ***

              THE COURT: Okay, I’m going to seal the courtroom during
              instructions. … Mr. Bailiff, I will ask you [to] check [] the
              hallway. If anyone wants to come in the courtroom, let me
              know. We’re going to seal the courtroom until after the jury
              comes in.

                                           ***

                              [The jury enters and is seated]

                                           ***

              THE COURT: At this time I’m going [to] ask you Mr. Bobo to
              seal the courtroom. Mr. Bobo, please inquire whether or not
              there is anyone in the hallway that wishes to come in.

                     Or, if there is anyone in the courtroom that wishes to
              step out during instructions, please do so at this time. If not,
              I’m going to ask you remain in your seat until we conclude
              instructions.

(emphasis added). The trial court made repeated efforts to ensure that anyone who wished

to be present was in attendance. The public was not excluded from this portion of the trial.

                                           - 26 -
Therefore, there was no Sixth Amendment violation. Other courts that have considered

similar fact situations have reached the same result. See United States v. Scott, 564 F.3d 34

(1st Cir. 2009) (holding that there was no closure where spectators were prohibited from

entering and exiting during jury instructions); State v. Brown, 815 N.W.2d 609 (Minn.

2012) (same). We affirm the sound discretion of the trial court in temporarily closing the

courtroom from persons who wished to enter or exit while the jury instructions were read.



                                          JUDGMENTS OF THE CIRCUIT COURT
                                          FOR PRINCE GEORGE’S COUNTY
                                          AFFIRMED. COSTS TO BE PAID BY
                                          APPELLANT.




                                           - 27 -